—Order, Supreme Court, Bronx County (Stanley Green, J.), entered on or about January 2,1996, which, in an action to recover for injuries sustained by plaintiff when she slipped and fell in the hallway of defendant’s building, granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
No issues of fact exist as to defendant’s exercise of ordinary care in keeping the building’s hallways free of dog urine. Given no dispute that the porter swept and mopped the hallways on a daily basis and, in plaintiff’s words, "tried very hard” and "was on top of that building” regarding the dog urine problem, and given no evidence as to the length of time the particular condition that caused plaintiff’s fall had existed prior to the fall, plaintiff shows no more than a "general awareness” by defendant of a dangerous condition, legally insufficient to charge defendant with the necessary constructive notice of the particular condition that caused plaintiff’s fall (see, Gordon v American Museum of Natural History, 67 NY2d 836; Piacquadio v Recine Realty, 84 NY2d 967; Kovelsky v City Univ., 221 AD2d 234). Concur—Rosenberger, J. P., Ross, Williams, Mazzarelli and Andrias, JJ.